DETAILED ACTION

This Office action is in response to Applicant’s amendment filed December 1, 2021.  Applicant has amended claims 1, 5 and 8.  Claims 2-4 and 6 have been cancelled.  Currently, claims 1, 5 and 7-9 remain pending in the application.

The text of those sections of Title 35 U.S. Code not included in this action can be found in the prior Office action, Paper No. 20210910.

The objection of the first line of the specification is withdrawn in view of applicant’s amendments and remarks.

The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s amendments and remarks.

The rejection of claims 1, 5 and 7-9 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Braeckman et al, US 2012/0046214, is maintained for the reasons of record.

The rejection of claims 1, 5 and 7-9 under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dailey et al, US 2009/0023820, is maintained for the reasons of record.


NEW GROUNDS OF REJECTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 7-9 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hunt, Jr. et al, US 2015/0005222.

R1-(OC2H4)n-(OH), wherein R1 is a branched C10 alkyl group and n is 2-4 (see paragraph 41).  It is further taught by Hunt, Jr. et al that the composition further contains 0.01-10% by weight of a linear dodecyl benzene sulfonate surfactant (see paragraphs 48-51), and that the composition further contains alkyl ethoxy sulfates (see paragraph 63), polyethyleneimines (see paragraph 71), enzymes (see paragraph 126), enzyme stabilizers (see paragraph 128), and perfumes (see paragraph 140), per the requirements of the instant invention.  Specifically, note the Examples in Tables 1-9.  Therefore, instant claims 1, 5 and 7-9 are anticipated by Hunt, Jr. et al, US 2015/0005222.
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Response to Arguments
Applicant's arguments filed  have been fully considered but they are not persuasive.
Applicant argues that Braeckman et al, US 2012/0046214, does not teach or suggest in general a C10 Guerbet alcohol surfactant with a degree of ethoxylation of 4, as required by applicant in the newly amended claims.  However, the examiner 10 alcohol ethoxylates containing 3-8 moles of ethylene oxide (see paragraphs 30-43), as required by applicant in the newly amended claims.  Furthermore, the examiner asserts that Lutensol XP-50, as disclosed by Braeckman et al in paragraph 42, contains on average 5 moles of ethylene oxide, which would include Guerbet alcohols containing 4 moles of ethylene oxide and Guerbet alcohols containing 6 moles of ethylene oxide.  Accordingly, the examiner asserts that “The fact remains that one of ordinary skill informed by the teachings of Braeckman et al would not have had to choose judiciously from a genus of possible combinations to obtain the very subject matter to which appellant’s composition per se claims are directed.”  In re Sivaramakrishnan, 213 USPQ 441 (CCPA 1982).
Applicant further argues that Dailey et al, US 2009/0023820, does not teach or suggest in general a liquid laundry composition.  However, the examiner disagrees.  Specifically, the examiner asserts that Dailey et al clearly discloses in their Examples in Paragraphs 202-220 that their powder compositions are added to water to form aqueous solutions, per the requirements of the instant invention.
Applicant further argues that Dailey et al, US 2009/0023820, does not teach or suggest in general a C10 Guerbet alcohol surfactant with a degree of ethoxylation of 4, as required by applicant in the newly amended claims.  However, the examiner respectfully disagrees.  Specifically, the examiner respectfully maintains that Dailey et al clearly discloses compositions containing a C10 Guerbet alcohol with 3-30 ethoxy groups (see abstract and paragraph 22), as required by applicant in the newly amended 10 Guerbet alcohol surfactant in Example 1 (see paragraph 202) is ethoxylated to varying ethylene oxide amounts by means of KOH catalysis.  Accordingly, the examiner asserts that “The fact remains that one of ordinary skill informed by the teachings of Dailey et al would not have had to choose judiciously from a genus of possible combinations to obtain the very subject matter to which appellant’s composition per se claims are directed.”  In re Sivaramakrishnan, 213 USPQ 441 (CCPA 1982).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
January 11, 2022